DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The amendment of claim 20 overcomes the issue of nonfunctional descriptive material that was described in the previous Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 10-12, 14-16, 19-20, 22-23, 25-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al., US Pub No. 20210021865 (a continuation of PCT/CN2018/107436, filed 09/25/2018) in view of Huang, US 20200077113 (with support in 62/730,814, filed 09/13/2018).

As to claim 1 Zheng discloses a method for video processing, comprising: 
constructing, during a conversion between a current block of visual media data and a bitstream of the current block, a merge candidate list ([0223]), wherein the current block comprises at least one subblock ([0244]); 
checking one spatial neighboring block located in a pre-defined relative position compared to the current block in a current picture to determine a temporal motion vector offset to locate at least one collocated region in a collocated picture, wherein the at least one collocated region is used to determine a temporal motion vector prediction candidate to be added in the merge candidate list ([0216]-[0217], [0226]-[0228] – one spatially neighboring block is checked.  As the N neighboring blocks are checked in a predetermined order of A1->B1->B0->A0 (see [0207]), when N=1, the A1 block is the only block checked.  The vector of the block is determined to locate a collocated block in the reference image); and 
determining, based on the merge candidate list, motion information for the at least one subblock; and performing the conversion based on the motion information (Fig. 7: S730-S740), 
wherein the spatial neighboring block is adjacent to a bottom-left corner of the current block, and the spatial neighboring block is a spatial neighboring block A1 ([0207], [0216] – the first N (N=1 - see [0228]) block is checked in the sequence of A1->B1->B0->A0, therefore the A1 block is checked.  See Fig. 2), and 
wherein the temporal motion vector offset is determined without checking any spatial neighboring block other than the spatial neighboring block A1 ([0216], [0228] – only the A1 block is checked), and
where merge candidate list is a subblock merge candidate list and the temporal motion vector prediction candidate comprises a subblock based temporal motion vector prediction candidate ([0185], [0223], [0244]).  
Zheng fails to disclose that the neighboring block provides uni-prediction motion information; and wherein the subblock merge candidate list includes the subblock based temporal motion vector prediction candidate and at least one affine motion candidate, and the at least one affine motion candidate is added after the subblock based temporal motion vector prediction candidate.
However, in an analogous art, Huang discloses an ATMVP candidate derivation process that checks a spatial neighboring block that provides uni-prediction motion information ([0067] – prediction modes include uni-directional prediction); and 
wherein the subblock merge candidate list includes the subblock based temporal motion vector prediction candidate and at least one affine motion candidate, and the at least one affine motion candidate is added after the subblock based temporal motion vector prediction candidate ([0382] – affine candidates are added to the merge candidate list after ATMVP candidates).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Zheng with the teachings of Huang, the rationale being to provide greater flexibility and adaptability in coding various content types.

As to claim 3 Zheng discloses that a position relation of the current block with respect to the spatial neighboring block is same as a position relation of a video block with respect to a spatial neighboring block checked in a non-subblock merge candidate list construction process of the video block (Fig. 2 and [0029] describe this subject matter).  

As to claim 6 Zheng discloses that the spatial neighboring block A1 covers a luma location (xCb - 1, yCb + cbHeight - 1), wherein (xCb,yCb) is a luma location of the top-left sample of the current block relative to the top-left luma sample of a current picture comprising the current block and cbHeight is a height of the current block (Fig. 2 – the A1 block, being at the current block’s lower-left corner, covers the luma location defined in the claim).  

As to claim 8 Zheng discloses that the spatial neighboring block is coded prior to performing the conversion of the current block ([0206]).  

As to claim 10 Zheng discloses that the temporal motion vector prediction candidate is used to derive motion information for the at least one sub-block of the current block ([0219]-[0220]).  

As to claim 11 Zheng discloses that a size of a sub-block of the current block is 8x8 ([0187]).  

As to claim 12 Zheng discloses that a size of a sub-block of the current block is same as a block size ([0187]).  

As to claims 14 and 15 Zheng discloses that the conversion comprises encoding the current block into the bitstream and that the conversion comprises decoding the bitstream from the current block ([0220]).  

As to claim 16 Zheng discloses an apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to perform ([0328]) the method of claim 1 (see rejection of claim 1).

As to claims 19 and 20 see rejection of claims 1 and 16.

As to claim 23 see rejection of claims 3 and 6.
As to claim 25 see rejection of claim 3.

As to claims 26 and 28 Zhen discloses that the spatial neighboring block is coded prior to performing the conversion of the current block ([0206]).  

Claims 9, 13, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng and Huang in view of Chen et al., US Pub No. 20180070100.

As to claims 9 and 27 Zheng fails to disclose that the spatial neighboring block which is determined to be available according to the checking result is within a same tile as the current block.  
However, in an analogous art, Chen discloses restricting a search for a spatial neighboring block determined to be available according to a checking result to within a same tile as the current block ([0190]).  
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Zheng to include these teachings of Chen, the rationale being to reduce computational complexity.

As to claim 13 Zheng fails to disclose that checking the spatial neighboring block comprises: determining whether the spatial neighboring block is available to determine the temporal motion vector offset.  
However, in an analogous art, Chen discloses checking spatial neighboring block comprises: determining whether the spatial neighboring block is available to determine the temporal motion vector offset ([0109], [0164]).  
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Zheng to include these teachings of Chen, the rationale being to ensure the usability of information from the neighboring block.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423